Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner commenced this CPLR article 78 proceeding to review a summary finding of criminal contempt made against him by respondent during the course of a hearing at which petitioner was testifying. Petitioner argues that *987the summary finding should be annulled because he did not cause a disturbance and his behavior was not violent, physically obstructive or disrespectful to respondent. We disagree. The summary finding of criminal contempt was authorized because petitioner’s contumacious and unjustified refusal to answer respondent’s proper questioning "disrupted the orderly proceedings of the court and demonstrated a lack of respect for the authority of the court” (Matter of Mitchell v Wiggins, 195 AD2d 1069; see, Judiciary Law § 750 [A] [1], [5]). (Original Proceeding Pursuant to CPLR art 78.) Present — Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.